Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to an apparatus without reciting any physical elements. Therefore, the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101.  They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter.  As such, they fail to fall within a statutory category.  They are, at best, functional descriptive material per se.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim are directed to a program, or software, per se. The claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101.  They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter.  As such, they fail to fall within a statutory category.  They are, at best, functional descriptive material per se.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-15 with an earliest effective filing date of 12/4/17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saxena et al. (U.S. Publication No. 2018/0165586 filed on 12/9/16).
With respect to claim 1, the Saxena reference teaches an information processing apparatus comprising: 
an acquiring unit that acquires information regarding usefulness that other users similar to a user (a group of users with common attributes are associated with a cognitive persona [paragraph 211]) have felt for arbitrary information with respect to any one of information regarding an arbitrary purpose mainly for the user (feedback information updates and revises the cognitive persona [paragraphs 215 & 262]) or history information of the user, registered in a P2P database (the cognitive insights for the personas are stored on the blockchain [paragraphs 134 & 202]); and 
a control unit that performs evaluation of the arbitrary information on a basis of the information regarding the usefulness (the feedback information is used for various forms of analysis [paragraphs 222 & 226]).
With respect to claim 2, the Saxena reference teaches all of the limitations of claim 1 as described above. In addition, the Saxena reference teaches that the information regarding the arbitrary purpose is specified on a basis of a keyword used for a search by the user or information browsed by the user (the cognitive learning system can process information including online searches by the user [paragraphs 182 & 189]).
	With respect to claim 3, the Saxena reference teaches all of the limitations of claim 2 as described above. Additionally, the Saxena reference teaches that the arbitrary information is a URL included in a result of the search or a web page corresponding to the URL, or link information included in the information browsed by the user or a web page corresponding to the link information (the cognitive learning system can process information including online searches by the user and actions taken responsive to the search [paragraphs 182 & 189]).
	With respect to claim 4, the Saxena reference teaches all of the limitations of claim 1 as described above. In addition, the Saxena reference teaches that the history information includes learning history information, job history information, behavior history information, or purchase history information (the system looks at the past behavior and purchases of the user [paragraphs 190 & 270]).
	With respect to claim 5, the Saxena reference teaches all of the limitations of claim 1 as described above. Additionally, the Saxena reference teaches that the information regarding the usefulness is information indicating a history (the feedback is used to modify the cognitive personas [paragraphs 215 & 262]) of arbitrary exchange between the other users and the arbitrary information (the input to the cognitive learning system is based on past feedback [paragraph 48]).
	With respect to claim 6, the Saxena reference teaches all of the limitations of claim 5 as described above. In addition, the Saxena reference teaches that the information regarding the usefulness includes a total browsing time of the arbitrary information, information indicating a history of performance of copying, pasting, printing, or sharing of the arbitrary information, information indicating a history of performance of "Like!" (), "+1", "retweet", "good/bad evaluation", "useful/not useful", or "5-level evaluation" on the arbitrary information (the system uses a user’s various likes/dislikes [paragraphs 174 & 179-180]), information indicating a history of contribution of a comment to the arbitrary information, or information indicating a history of registration of the arbitrary information in a "bookmark".
	With respect to claim 7, the Saxena reference teaches all of the limitations of claim 1 as described above. Additionally, the Saxena reference teaches that the control unit controls provision of the arbitrary information to the user on a basis of a result of the evaluation (the system performs cognitive operations to provide recommendations to a user [paragraph 46]).
With respect to claim 10, the Saxena reference teaches all of the limitations of claim 1 as described above. In addition, the Saxena reference teaches that the control unit performs the evaluation by increasing a priority of the information regarding the usefulness that the other users who have achieved the arbitrary purpose have felt for the arbitrary information (the data is used to provide prioritized recommendations based on the cognitive insight [paragraph 94]).
	With respect to claim 11, the Saxena reference teaches all of the limitations of claim 1 as described above. Additionally, the Saxena reference teaches that the information regarding the usefulness or information corresponding to the information regarding the usefulness is registered in the P2P database (the cognitive insights for the personas are stored on the blockchain [paragraphs 134 & 202]).
	With respect to claim 12, the Saxena reference teaches all of the limitations of claim 1 as described above. In addition, the Saxena reference teaches that the control unit performs the evaluation using a predetermined program provided in the P2P database and executed on the P2P database (the cognitive insights for the personas are performed and stored on the blockchain [paragraphs 134 & 202]).
With respect to claim 13, the Saxena reference teaches all of the limitations of claim 1 as described above. Additionally, the Saxena reference teaches that the P2P database is blockchain data (the cognitive insights for the personas are performed and stored on the blockchain [paragraphs 134 & 202]).
	With respect to claim 14, the limitations of claim 14 are merely the method embodiment of claim 1 and claim 14 recites no further significant limitations therein. Therefore, the limitations of claim 14 are rejected in the analysis of claim 1 and claim 14 is likewise rejected on the same basis.
	With respect to claim 15, the limitations of claim 15 are merely the program embodiment of claim 1 and claim 15 recites no further significant limitations therein. Therefore, the limitations of claim 15 are rejected in the analysis of claim 1 and claim 15 is likewise rejected on the same basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 with an earliest effective filing date of 12/4/17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxena et al. (U.S. Publication No. 2018/0165586 filed on 12/9/16) in view of Hurley et al. (U.S. Publication No. 2010/0125526 published on 5/20/10).
	With respect to claim 8, the Saxena reference teaches all of the limitations of claim 7 as described above. It does not explicitly recite that the control unit controls display order, a display size, or a display color of the arbitrary information on a basis of the result of the evaluation, or causes the result of the evaluation to be displayed together with the arbitrary information. The Hurley reference teaches that the control unit controls display order, a display size, or a display color of the arbitrary information on a basis of the result of the evaluation, or causes the result of the evaluation to be displayed together with the arbitrary information (the evaluation can determine the display order of search results [paragraph 69]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Saxena with the display ordering of Hurley. Such a modification would have made the system more desirable to users by providing them with more relevant information more quickly.

Claim 9 with an earliest effective filing date of 12/4/17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxena et al. (U.S. Publication No. 2018/0165586 filed on 12/9/16) in view of Darnell et al. (U.S. Publication No. 2018/0342171 filed on 5/25/17).
	With respect to claim 9, the Saxena reference teaches all of the limitations of claim 1 as described above. It does not explicitly recite that the information regarding the arbitrary purpose is information regarding a purpose of learning by the user. The Darnell reference teaches that the information regarding the arbitrary purpose is information regarding a purpose of learning by the user (the data recorded on the blockchain is a user’s learning activities and events [paragraphs 50 &52]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Saxena with the blockchain of education data in Darnell. Such a modification would have made the system more effective at recommendations by providing additional relevant information for it to consider when making recommendations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554. The examiner can normally be reached Monday-Friday 9:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRIS E MACKES/Primary Examiner, Art Unit 2153